Citation Nr: 9910674	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  92-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) benefits.



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel







INTRODUCTION

The veteran, who served on active duty from December 1969 to 
December 1971, died in February 1982.  

The Board of Veterans' Appeals (the Board) remanded this case 
in December 1992 and January 1995 in order to attempt to 
obtain additional information.  After some additional 
information was received, the regional office denied the 
appellant's claim.  The case was then returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  The regional office has made all reasonable efforts to 
obtain the all information possibly pertinent to an equitable 
disposition of the appellant's claim.  

2.  The appellant and the veteran did not enter into a 
ceremonial marriage.  

3.  The veteran reported that he had married [redacted]
(Also known as [redacted] or [redacted]) in September 1970, 
and a decree of divorce shows that their marriage was 
terminated in May 1980.  

4.  The appellant reported that she began living with the 
veteran in a husband-and-wife relationship in 1971, that they 
had a child together in 1972, and that she knew that the 
veteran was married when they began their relationship.  

5.  It has not been shown that the veteran and the appellant 
agreed to be married and lived together as husband and wife, 
representing to others that they were married after the 
veteran's divorce in May 1980.  

CONCLUSION OF LAW

The appellant may not be recognized as the veteran's spouse 
at the time of his death, nor may she be considered his 
deemed valid spouse.  38 U.S.C.A. §§ 101, 103, 5107 (West 
1991); 38 C.F.R. §§  3.1, 3.50, 3.52, 3.53, 3.205 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant contends, in essence, that she maintained a 
husband-and-wife relationship with the veteran for many 
years, that they had a child together, and that she was the 
veteran's surviving spouse at the time of his death.  

On an initial claim for education benefits signed by the 
veteran in March 1972, the veteran listed his address as [redacted] 
[redacted] Drive, in a city in Texas.  He did not provide any 
information in the space provided for marriage.  He was sent 
educational benefits for a short period of time to that 
address.  

In November 1976, he requested a change program or place of 
training for education benefits.  He indicated that he had 
been married to [redacted] on September 4, 1970 in [redacted], 
Texas, that they had a child, and that he was still married.  
In December 1976, a declaration of marital status form was 
received from the veteran showing that he married [redacted] 
[redacted] in September 1970 in Waxahachie, Texas, that they 
were still living together, and that he was living at [redacted] 
[redacted], in a city in Texas.  

An application for burial benefits was received from the 
veteran's mother, [redacted], in February 1982, listing her 
address as [redacted] [redacted].  She included a death 
certificate in which she was the informant, listing the 
veteran's marital status as divorced.  The death certificate 
listed the veteran's address as [redacted] [redacted].  

In October 1982, a claim for death benefits was received from 
the appellant in which she indicated that she was the 
veteran's surviving spouse.  She listed her address as 
[redacted] [redacted], in the same city in Texas.  She stated 
that she had been married to [redacted] in 1963, and that 
they divorced in October 1974.  She further indicated that 
she and the veteran had entered into a common-law marriage and 
that they had had a child, [redacted], born in July 1972.  She 
also reported that the veteran had been married to [redacted], and 
that such marriage terminated in March 1980.  That claim was 
denied in December 1982 because the appellant had reported 
excessive income.  She was specifically informed that no 
determination had been made as to whether she was the veteran's 
legal widow.  

In September 1990 the appellant reopened her claim.  A report 
was received that [redacted] was receiving Social Security 
benefits under the veteran's Social Security number.  In 
addition, a copy of the veteran's divorce decree from [redacted] 
[redacted] was received, showing that the divorce had been granted 
in May 1980.  It was noted that two children, one born in 
February 1976 and one born in September 1979 had another 
biological father, who acknowledged parenthood of both. She 
reported that the veteran had been married twice, once to 
[redacted] [redacted], that such marriage had ended in 
divorce in May 1980, and that she had married the veteran in 
Dallas, Texas, in 1979, with the marriage ending by the 
veteran's death.  She reported that she had lived continuously 
with the veteran from the date of marriage to the date of death, 
and that they had had a child, [redacted], born in July 1972.

The appellant also submitted a copy of a letter from the VA 
in October 1977 indicating that the veteran had agreed to 
purchase property at [redacted] [redacted].  A copy of a deed 
of trust for the amount of money specified in the VA letter 
was included, and showed that the veteran and his wife, the 
appellant, were owners of the property.  

The appellant provided a statement of marital relationship 
indicating that she and the veteran had lived together 
between 1971 and 1977.  She reported that they had initially 
lived together as husband and wife between December 1971 and 
April 1974 at [redacted] [redacted], then at [redacted], between 
April 1974 and June 1976, and then at [redacted] in 1977.  She 
submitted statements from two persons, [redacted] and [redacted], 
who indicated that they knew the veteran and the appellant 
had lived together between 1971 and the veteran's death, and 
that the veteran had stated that the appellant was his wife.

A copy of a police report relating to the veteran's death 
indicates that when was killed, he was living with a woman 
named [redacted] at [redacted].  A copy of a credit statement 
of prospective purchaser and contract of sale for a house at 
[redacted] dated in September 1977 was received showing the 
veteran's marital status as married, and the appellant as his 
spouse.  A copy of a W-2 tax form for 1990 was received from 
the appellant showing that she had worked in 1990, using a 
last name other than the veteran's. 

In statements dated in February 1991, the appellant reported 
that she and the veteran had started living together in 1971, 
that they had a child in 1972, and that they bought a house 
together in 1977.  She indicated that she lived with the 
veteran from the date of marriage until his death, that they 
lived as husband and wife, and that she was aware of the 
legal impediment to their marriage.  She also reported that 
the veteran was recognized as her husband by her extended 
family.  In a statement in January 1992, the appellant 
reported that the veteran waited to divorce his spouse 
because the appellant was on welfare.

In a remand decision in December 1992, the Board requested 
that the regional office attempt to obtain the original 
records of the veteran's 1977 purchase of a home from the VA, 
records relating to the appellant's receipt of public 
assistance, and all marriage and divorce records for the 
appellant and the veteran.  In addition, the regional office 
was requested to conduct a field investigation to develop 
specific information relating to the marital relationship, if 
any, between the veteran and the appellant, including 
obtaining depositions from the appellant and the veteran's 
mother.  

Subsequently, the regional office obtained a copy of the 
divorce decree between the appellant and [redacted] dated in 
August 1974.  It was indicated that they had had four 
children, [redacted], age 9; [redacted], 8; [redacted], 7; 
and [redacted], 6.  

In June 1993, the regional office sent a request for 
additional information to the appellant, but the letter was 
returned as undeliverable.  Thereafter, mail sent to the 
appellant's last address of record was returned.

The regional office contacted Social Security in November 
1993 by telephone.  They indicated that the appellant's 
Social Security benefits were terminated in July 1988 and 
that [redacted] no longer received Social Security benefits.  
The last address of record was provided.  The regional office 
attempted to send mail to that address, but was unsuccessful.

In the Board remand in January 1995, the Board again 
requested that the regional office attempt to develop 
information as requested in its previous remand.

In June 1995, the regional office contacted the Texas 
Department of Human Services by telephone, and was informed 
that information concerning the appellant could not be 
released without her written authorization.  In June 1995, 
Social Security reported that no payments were being made to 
the appellant on either her own record or her husband's 
record.  The Texas Department of Human Services was contacted 
by the regional office and requested to forward mail to the 
appellant.  No response from the appellant was received.  

The regional office attempted to find the veteran's mother, 
[redacted], but was unsuccessful.  The regional office was also 
unsuccessful in obtaining the veteran's marriage certificate 
to [redacted].  An application for a marriage license was 
received for the veteran and [redacted], but no marriage 
license.  It was determined that the veteran's loan guaranty 
file was destroyed in 1992. 

II.  Analysis

The term "surviving spouse" means a person of the opposite 
sex who is the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse).  38 U.S.C.A. § 101.  

Marriage means a marriage valid under the laws of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1.  

Where an attempted marriage of the claimant to the veteran 
was invalid by reason of legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred one 
year or more before the veteran died, the claimant entered 
into the marriage without knowledge of the impediment, and 
the claimant cohabited with the veteran continuously from the 
date of the marriage to the date of his or her death, no 
claim having been filed by a legal surviving spouse.  
38 C.F.R. § 3.52.  

The Texas Family Code indicates that a common-law marriage 
will be recognized if the parties agreed to be married, and 
after the agreement, lived together in the State of Texas as 
husband and wife, representing to others that they were 
married.

Initially, it should be noted that the appellant has not 
maintained contact with the VA.  Every attempt to contact the 
appellant since June 1993 has been unsuccessful.  Various 
attempts to obtain clarifying information from her, 
therefore, have been unsuccessful, and pursuit of other leads 
has also been unsuccessful.  For example, the regional office 
was unsuccessful in obtaining information from the Texas 
Agency for Welfare.  In addition, other leads, such as 
contacting the veteran's mother, have also been unsuccessful.  
Accordingly, the Board must decide the present appeal based 
on the available evidence of record. 

The evidence is clear.  The appellant was married to [redacted] in 
1963 and was divorced in 1974.  The veteran was married to 
[redacted] in 1970, and they were divorced in May 1980 less than 
two years before the veteran's death.  

The appellant may have lived with the veteran prior to May 
1980, and may have had a child with him, but she has stated 
that she knew that the veteran was married during this period 
of time, and that he was not free to enter into any kind of 
marriage relationship until his divorce from [redacted], which 
occurred in May 1980.  Thus, the appellant could not have 
entered into a common-law marriage with the veteran prior to 
the divorce in May 1980.  Basically, the appellant could not 
have agreed to be married prior to May 1980 knowing that the 
veteran had a subsisting marriage to [redacted].  She could 
not enter into an agreement of marriage, or a common law 
marriage, knowing that the veteran was not free of his 
subsisting marriage to [redacted].

While the veteran evidently described the appellant as his 
wife for the purchase of a home in 1977, he also filled out a 
declaration of marital status form in December 1976, only 
months before, noting that he was married, and living with, 
someone other than the appellant.  The appellant has also 
submitted affidavits from two acquaintances who indicated 
that the veteran had referred to her as his wife on different 
occasions.  However, as previously indicated, the appellant 
and the veteran could not enter into an agreement to be 
married prior to May 1980, knowing that the veteran had a 
subsisting marriage to [redacted], and that the veteran needed 
to divorce her first.  

The question then becomes whether the appellant entered into 
a common-law marriage after the veteran's divorce from 
[redacted].  In this regard, the appellant and the statements 
from her acquaintances indicate that the veteran and the 
appellant continued to live together and hold themselves out 
as husband and wife after the divorce in 1980.  However, 
there is no evidence that the parties agreed to be married 
after the veteran's divorce from [redacted] in May 1980.  In 
addition, there is evidence from the veteran's mother 
indicating that the veteran considered himself divorced at 
the time of his death.  It is further noted that at the time 
of his death the veteran was not living with the appellant.  
In fact, he was living with another woman.  The evidence does 
not contain any statement by the veteran after his May 1980 
divorce indicating that the appellant was his spouse, or that 
he agreed to a marriage with the appellant.  There is no 
independent, confirming evidence that the veteran and the 
appellant agreed to be married after the veteran's divorce in 
May 1980, and thereafter lived together as husband and wife.  
Consequently, the evidence does not demonstrate a common-law 
marriage after the veteran's divorce from [redacted] in May 1980.

Finally, the appellant may not be considered to have entered 
into a deemed valid marriage with the veteran at anytime 
prior to the May 1980 divorce from [redacted].  In this regard, 
the appellant admitted that she knew of an impediment to her 
alleged marriage to the veteran, the subsisting marriage to 
[redacted].  In addition, as just discussed, there is 
insufficient evidence to establish that she entered into an 
agreement to be married with the veteran after his divorce 
from [redacted].  The appellant may not be considered to have 
entered into a deemed valid marriage with the veteran at 
anytime after the May 1980 divorce from [redacted].  
Consequently, the appellant does not meet the requirements to 
be recognized as the veteran's surviving spouse at the time 
of his death.  


ORDER

The appellant is not entitled to be recognized as the 
surviving spouse of the veteran for VA purposes.  The benefit 
sought on appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

